Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2008

Henry v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4517




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Henry v. Holt" (2008). 2008 Decisions. Paper 1355.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1355


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-149                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 07-4517
                                      ___________

                                  WILLIE J. HENRY,

                                             Appellant

                                             v.

                                 RONNIE HOLT;
                              BUREAU OF PRISONS
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 07-cv-1293)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2008
          Before: BARRY, CHAGARES and GREENBERG, Circuit Judges

                            (Opinion filed: March 31, 2008)
                                      _________

                                        OPINION
                                       _________

PER CURIAM

      The procedural history of this case and the details of appellant’s claims are well

known to the parties, set forth in the District Court’s thorough memorandum, and need
not be discussed at length. Briefly, Willie Henry filed a petition pursuant to 28 U.S.C. §

2241 in which he argued that his federal sentence should be credited with time spent in

state custody. He also contended that his sentencing court misapplied the sentencing

guidelines. The District Court denied the petition, and Henry filed a timely notice of

appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002). Under 18 U.S.C. § 3585(b), a defendant can only receive credit towards a

federal sentence for prior custody “that has not been credited against another sentence.”

Henry does not dispute that the time at issue was credited towards his state sentence.

Thus, it cannot be credited towards his federal sentence. We also agree with the District

Court that Henry’s challenge to the sentencing court’s application of the sentencing

guidelines is not properly raised in a § 2241 petition.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s October 3, 2007 order.

See Third Circuit I.O.P. 10.6.




                                              2